Citation Nr: 1137602	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-01 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.  

2. Entitlement to service connection for anemia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1969 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions, dated in August 2007 and in May 2010, of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2010, the Veteran withdrew his request for a hearing before the Board.  

In a rating decision in April 2010, the RO granted service connection for posttraumatic stress disorder and the claim is no longer in appellate status.  


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not affirmatively shown to have been present coincident with service; a bilateral hearing loss disability of the sensorineural type was not manifested to a compensable degree within one year from the date of separation from service; and a bilateral hearing loss disability, first diagnosed after service beyond the one-year presumptive period for sensorineural hearing loss as a chronic disease, is unrelated to an injury, disease, or event in service.

2. Anemia was not affirmatively shown to have been present in service; anemia was not manifest to a compensable degree within one year of separation from service; and anemia, first documented after service beyond the one year presumptive period for primary anemia as a chronic disease, is unrelated to an injury or disease or event in service.




CONCLUSIONS OF LAW

1. A bilateral hearing loss disability was not incurred in or aggravated by service; and service connection for a bilateral hearing loss disability as a chronic disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2. Anemia was not incurred in or aggravated by service and service connection for anemia may not be presumed based on the one-year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.







Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter in May 2007 regarding the claim of service connection for bilateral hearing loss, and pre-adjudication VCAA notice by letter in April 2010 on the claim of service connection for anemia.  The Veteran was notified of the evidence needed to substantiate the claims of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain the records on his behalf.  The notice included the provisions for the effective date of the claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).





Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained service records, VA records and private records.

In July 2007, the Veteran was afforded a VA audiology examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran contends that the VA examiner did not consider the opinion from a private audiologist in April 2007.  The Board finds that the VA examination and opinion obtained in this case was sufficient, as it was predicated on a review of the Veteran's service and post-service medical records to include the private opinion in April 2007.  The VA examiner considered all of the pertinent evidence of record, and provided an explanation for the opinion stated.  The Board finds that the VA examination is adequate to decide the claim, because the report is based on medical history and physical examination, which describes the disability in sufficient factual detail, which can be applied to the legal theories of the case.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 2007) (an examination is adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

On the claim of service connection for anemia, as the Veteran does not argue that he has had anemia since service, as the medical evidence does not suggest a nexus or link between anemia and an injury, disease, or event in service, and as there is no other credible evidence that anemia may be associated with service, a VA medical examination or medical opinion is not required under38 C.F.R. § 3.159(c)(4).  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).





As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service).  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 


Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss of the sensorineural type, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran was a crew chief in an assault helicopter company in Vietnam from June to November 1970.  

In the case of a Veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  




So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  38 U.S.C.A. § 1154(b). 

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease or injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Collette v. Brown, 82 F.3d 389 (1996).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Applying the Principles and Theories of Service Connection

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  

See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Analysis

Bilateral Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and a higher threshold level indicates some degree of hearing impairment, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988)).

The Veteran's DD 214 shows that he was a helicopter mechanic and crewman.  

The service treatment records show that on entrance examination in April 1969, the thresholds in decibels at: 500, 1000, 2000, and 4000 Hz were 15, 5, 5, and 5, respectively, in the right ear; and 15, 15, 10 and 5 in the left ear.  An audiogram in August 1969 showed thresholds in decibels at: 500, 1000, 2000, 3000and 4000 Hz were 0, 0, 0, 10 and 10, respectively, in the right ear; and 15, 0, 0, 5 and 15 in the left ear.  An undated in-service audiogram showed less than 20 decibels at 500, 1000, 2000, and 4000 Hz in the right ear and in the left ear.  


On another undated in-service audiogram the thresholds in decibels at: 500, 1000, 2000, 3000 and 4000 Hz were 10, 5, 0, 5, and 10 in the right ear and 10, 5, 0, 0 and 10 in the left ear.  The audiogram in December 1971, upon separation from service, showed the Veteran had 0 decibels at decibels at: 500, 1000, 2000, and 4000 Hz in both the right ear and the left ear.  

The above in-service audiograms show an upward shift in the puretone thresholds at some of the tested frequencies, but not above 20 decibels.  In other words, the Veteran had normal hearing while in service.  See Hensley at 157.

On the basis of the service treatment records alone, a bilateral hearing loss disability under 38 C.F.R. § 3.385 (a 40 decibel threshold at any one tested frequency or a 26 decibel threshold for at least three of the tested frequencies) and under Hensley was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.  

After service, on VA examination in July 2007, the Veteran stated that he experienced noise exposure in service from helicopters, artillery, and rockets.  While the Veteran is competent to describe impaired hearing, impaired hearing was not noted in service and in his application for VA disability compensation, in his notice of disagreement, and in his substantive appeal, the Veteran did not state that he had symptoms of impaired hearing in service.  

As there is no competent evidence either contemporaneous with service or after service that symptoms of hearing impairment were otherwise noted, that is, observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show that a condition was observed, that is, noted, during service, but does not require that such observation be recorded during service).




As for service connection based on the initial documentation of a hearing loss disability after service under 38 C.F.R. § 3.303(d), after service, a private audiogram in April 2007 showed that thresholds in decibels at: 500, 1000, 2000, 3000 and 4000 Hz were 20, 15, 20, 45, and 55 respectively, in the right ear; and 20, 15, 15, 50 and 75 in the left ear, which meets the standard of a hearing loss disability under 38 C.F.R. § 3.385.  

Although the Veteran is competent to describe symptoms of impaired hearing, a hearing loss disability under 38 C.F.R. § 3.385 is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence of a hearing loss disability therefore is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage at 498.  

Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this case, the diagnosis of a hearing loss disability under 38 C.F.R. § 3.385 is based on results of audiology testing and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to make a diagnosis based on audiology testing.  For this reason, a hearing loss disability under 38 C.F.R. § 3.385 is not a simple medical condition that the Veteran as a lay person is competent to identify.

Whereas here, the determinative question involves a medical diagnosis, not capable of lay observation or the claimed disability is not a simple medical condition, as here, competent medical evidence is required to substantiate the claim.





As there is no competent evidence of bilateral hearing loss disability before April 2007 or diagnosis based on symptoms reported by the Veteran before April 2007, the Board finds that a bilateral hearing loss disability under 38 C.F.R. § 3.385 was first diagnosed after service and was not present in service.

The remaining question is one of causation, that is, whether there is an association between the bilateral hearing loss disability under 38 C.F.R. § 3.385 and noise exposure in service.

To the extent the Veteran relates his current bilateral hearing loss disability to noise exposure in service, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this case, the question of an association between noise exposure and the current bilateral hearing loss disability, which is not a simple medical condition, cannot be determined by the Veteran's own personal observation without having specialized education, training, or experience.  38 C.F.R. § 3.159.  Therefore, the Veteran's statements are not competent evidence of favorable to the claim.

As the Board does not find the Veteran to be competent to establish a diagnosis or address medical causation on his claim of service connection for bilateral hearing loss, the determination of whether the Veteran's statements are credible is not reached.  

The competent evidence of record which supports the claim consists of a private opinion in April 2007.  The competent evidence which opposes the claim consists of the VA opinion in July 2007.  

In April 2007, the private audiologist was of the opinion that the hearing impairment was most likely caused by or resulted from noise exposure encountered during military service.  


On VA audiology examination in July 2007, the VA examiner reported that the Veteran had normal hearing on enlistment and on separation examinations.  The VA examiner expressed the e opinion that since the Veteran's hearing was within normal limits bilaterally throughout his military service, his current hearing loss is less likely than not related to military service.  

Considering the relative merits of the analytical findings and the details of the opinions, the Board places more weight on the unfavorable VA opinion because the opinion is supported by a rationale, detailed and consistent with other evidence of record.  The VA examiner determined that the Veteran's bilateral hearing loss was not related to service as he had normal hearing throughout his military service.  The Board rejects the favorable private opinion in April 2007 as the examiner did not provide a rationale for his opinion that the Veteran's bilateral hearing loss was caused by service and did not account for the significant facts of the case, that is, normal hearing during and on separation from service.  A mere conclusionary statement is insufficient to allow the Board to make an informed decision as to the weight to assign to the medical statement.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Conversely, the VA opinion is supported by an adequate rationale and consistent with the other evidence of record.  

As the first documentation of a bilateral hearing loss disability was shown in 2007, over 35 years after service, which is well beyond the one year period after discharge from service in 1967 for presumptive service connection for sensorineural hearing loss as a chronic disease, service connection under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309 is not established. 

As the preponderance of the evidence is against the claim of service connection for a bilateral hearing loss disability under 38 C.F.R. § 3.385 for the reasons articulated, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).





Anemia

The service treatment records contain no complaint, finding, history, or treatment of anemia.  On the basis of the service treatment records alone, anemia was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.  

Although the Veteran is competent to describe symptoms of anemia, anemia was not noted in service.  The Veteran on the application for VA disability compensation, in his notice of disagreement, and in his substantive appeal, did not state that he had symptoms indicative of anemia in service.  Rather, in the substantive appeal in October 2010, the Veteran indicated that he had anemia due to Agent Orange exposure in Vietnam.  

As there is no competent evidence either contemporaneous with service or after service that symptoms of anemia were otherwise noted, that is, observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (continuity of symptomatology requires that the evidence be either contemporaneous with service or otherwise show that a condition was observed, that is, noted, during service, but does not require that such observation be recorded during service).

After service, anemia was first documented in October 2007, which is well beyond the one-year presumptive period following the period of active duty, ending in 1972, for manifestation of primary anemia as a chronic disease under 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d) and under 38 U.S.C.A. § 1154, lay evidence can serve to support a claim for service connection.  





Although the Veteran is competent to describe symptoms of anemia, anemia is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence of a hearing loss disability therefore is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage at 498.  

Also, under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  See Jandreau at  1377.  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  See Davidson at 1316.

Although the Veteran is competent to describe symptoms of anemia, anemia is not a simple medical condition that the Veteran can identify based on mere personal observation, that is, by visual observation or by any other of the senses.

Where, as here, there is a question of the presence or a diagnosis of anemia is not capable of lay observation by case law, and the disability is not a simple medical condition under Jandreau for the reason expressed, to the extent the lay statements are offered as proof of the presence of anemia the lay statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, that is, the Veteran's statements are not to be considered as competent evidence favorable to the claim.  

And while the Veteran is competent to report a contemporaneous medical diagnosis and to describe symptoms which support a later diagnosis by a medical professional, there is no pertinent symptomatology before 2007 for anemia.  And there is no competent, credible and probative medical opinion relating anemia to an injury, disease, or event in service, including exposure to Agent Orange. 



Although the Veteran is competent to describe symptoms, whereas here, the determinative question involves a question of causation, that is, evidence of an association or link between symptoms and a claimed disability, competent evidence is still required to substantiate the claim.

To the extent the Veteran's statements are offered as a lay opinion on causation, the cause of the current anemia cannot be determined by the Veteran as a lay person based on an inference, which is based on personal observation without having specialized education, training, or experience.

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of the anemia.  Here the Veteran's lay opinion on causation is not competent evidence, and the Veteran's opinion as the cause of the anemia is not admissible as evidence.

As the Board does not find the Veteran to be competent to establish a diagnosis or address medical causation for his claim of service connection for anemia, the determination of whether the Veteran's statements are credible is not reached.

The competent evidence consists of private medical records and VA records.  Private medical from October 2007 to April 2010 show the Veteran was treated for anemia to include normocytic anemia.  In April 2010, VA and private medical records document anemia.  The private records specifically show a history of iron deficiency anemia secondary to erosions in the small intestine.  There is no competent evidence that relates anemia to service.  

The Veteran asserts that anemia is due to Agent Orange exposure in Vietnam.  His personnel records show he served in Vietnam during the Vietnam era. 





A Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) is presumed to have been exposed during such service to certain herbicide agents, including a herbicide commonly referred to as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

As the Veteran served in Vietnam, it is presumed that he was exposed to Agent Orange under 38 U.S.C.A. § 1116.

If a Veteran was exposed to Agent Orange in the Republic of Vietnam during the Vietnam era, as the Veteran was, certain diseases listed at 38 C.F.R. § 3.309(e) will be presumed to have been incurred in service.

The current list of diseases, subject to presumptive service connection, under 38 C.F.R. § 3.309(e), which was last amended in August 2010, does not include anemia. 

The VA's Secretary has determined that a presumption of service connection based on exposure to certain herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341-346 (1994); Notice, 61 Fed. Reg. 41442- 41449 and 57586-57589 (1996); Notice, 67 Fed. Reg. 42600- 42608 (2002); Notice, 68 Fed. Reg. 27630- 27641 (2003); and Notice, 72 Fed. Reg. 32395-32407 (2007); Notice, 75 Fed. Reg. 32540 (2010).

As anemia is not on the list of diseases subject to presumptive service connection under 38 C.F.R. § 3.309(e), service connection for anemia due to exposure to Agent Orange on a presumptive basis under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) is not established.




Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes anemia.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

The remaining question is whether there is competent and credible evidence that anemia is actually caused by exposure to Agent Orange.

And the Veteran has not submitted any medical or scientific evidence of an association between anemia and exposure to Agent Orange.

To the extent the Appellant has expressed the opinion that anemia is caused by exposure to Agent Orange, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson at 1316.

Here the question of the relationship between anemia and exposure to Agent Orange is not a simple medical condition, because such an association requires by law a sound medical and scientific evidence of such an association.  38U.S.C.A. § 1116(b) and 38 C.F.R. § 1.17 (The Secretary of VA is required by law to issue a presumption of service connection when sound medical and scientific evidence shows a positive association between a disease and exposure to Agent Orange.).

The Veteran as a lay person is not competent to offer an opinion on a matter than requires medical or scientific evidence and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience in medicine or science to offer an opinion on the relationship between anemia and exposure to Agent Orange.



As there is no competent and credible evidence favorable to the claim, preponderance of the evidence is against the claim anemia is due to exposure to Agent Orange, applying 38 U.S.C.A. § 1116 and under the Combee analysis, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a bilateral hearing loss disability is denied.  

Service connection for anemia is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


